 



Exhibit 10.61
GE Healthcare Financial Services
Life Science Finance
1901 Main Street, 7th Floor
Irvine, CA 92614
949-477-1518 / FAX: 866-288-7998
November 18, 2005
CONFIDENTIAL LOAN PROPOSAL FOR
 
Cytokinetics, Inc.
 
Submitted By: Todd Cortell

 



--------------------------------------------------------------------------------



 



Cytokinetics, Inc.
 
Term Sheet

      Transaction:   Loan       Borrower:   Cytokinetics, Inc.       Guarantor:
  None       Lender:   General Electric Capital Corporation its affiliates or
its
assignee (“GE Capital”)       Loan Amount:   $2,772,262       Equipment
(Collateral):   All “collateral” described in the Master Security Agreement
between the parties dated February 2, 2001, as amended January 1, 2005 (the
“MSA”), in accordance with the concentration requirements set forth in the
Equipment Concentration Rider dated September 13, 2005. All such Equipment must
be acceptable to GE Capital and located at Company owned or leased facilities
within the continental United States.       Additional Consideration:   Borrower
shall provide Lender with a security deposit in the amount of fifty percent
(50.0%) of the Loan Amount (required at the time of funding a Schedule). The
security deposit will bear no interest. Lender shall reduce the security deposit
to fifty percent (50.0%) of the outstanding principal balance semi-annually on
January 1st and July 1st until the loan expires.       Loan Payments:   60
payments of Principal and Interest @ $51,683.33 per month. Payment Factor of
1.864302% based upon an Interest Rate of 4.50%.       Loan Term & Interval:   60
Months, Arrears       Anticipated Funding Period:   Through December 31, 2006.  
    Financial Covenants:   None       Negative Covenants:   None       Stock
Warrants:   None       Funding Frequency:   Equipment that is financed within
90 days of the invoice date is considered new. Equipment that is older than
90 days will be financed based on the standard LSTF Depreciation Guidelines per
the table below:

                              Days from Invoice Date to Funding Date     0-120
days   120-150   Increment per 30 day period
Lab & Scientific
    0       10 %     2.50 %
Computers, Furniture & Fixtures
    0       12 %     3 %

 
 
CONFIDENTIAL
GE Capital Corporation
Life Science Finance   2   11/18/05

 



--------------------------------------------------------------------------------



 



Cytokinetics, Inc.
 
GENERAL TERMS AND CONDITIONS
Our proposal contains the following provisions and the Loan Payments we propose
are specifically based upon these provisions and our assumptions.

1.   MAINTENANCE AND INSURANCE: All maintenance and insurance (fire and theft,
extended coverage and liability) are the responsibility of the Company. Company
will be responsible for maintaining in force, all risk damage, and liability
insurance in amounts and coverages satisfactory to GE Capital.   2.  
DOCUMENTATION: GE Capital’s current standard loan documentation for this type of
collateralized loan will be used.   3.   INDEXING: The following rates are based
upon various economic assumptions, including the maintenance of the five
(5) year Treasury Constant Maturities rate, currently 3.32% (as published in the
Federal Reserve Statistical Release Report H.15). Should the rate increase or
decrease prior to any schedule commencement, the lease rates for those schedules
shall increase or decrease by an equal amount.   4.   TRANSACTION COSTS: By
execution and return of this proposal letter, the Company will be responsible
for (i) all of its closing costs, (ii) all out of pocket fees and expenses
incurred by GE Capital in connection with the Financing under consideration
including, without limitation, actual out-of-pocket expenses associated with
engagement of outside counsel, UCC searches and filings costs, inspection and
appraisal fees and similar costs, and (iii) the Company waives any right to a
jury trial in any action or proceeding brought against GE Capital. The Company
will indemnify and hold harmless GE Capital and its affiliates, officers,
directors, employees and agents (each, an “Indemnified Person”) against all
claims, costs, damages, liabilities and expenses (each, a “Claim”) that may be
incurred by or asserted against any of them in connection with this Term Sheet
and proposal or the matters contemplated herein, except to the extent arising
from the negligence, gross negligence, willful misconduct or failure to comply
with applicable law by any Indemnified Person. The foregoing indemnification
obligation is subject to the following: GE Capital will promptly notify the
Company in writing of any Claim in respect of which any Indemnified Person
intends to claim such indemnification. GE Capital will permit, and will cause
each Indemnified Person seeking indemnification hereunder to permit, the Company
at its discretion to settle any such Claim, and GE Capital agrees, on its own
behalf and on behalf of each Indemnified Person, to the complete control of such
defense or settlement by the Company. Notwithstanding the foregoing, the Company
will not enter into any settlement that would adversely affect such Indemnified
Person’s rights hereunder or impose any obligations on such Indemnified Person
in addition to those set forth herein in order for it to exercise such rights
without such Indemnified Person’s prior written consent, which will not be
unreasonably withheld or delayed. No such action, claim or other matter will be
settled without the prior written consent of the Company, which will not be
unreasonably withheld or delayed. Such Indemnified Person will cooperate fully
with the Company and its legal representatives in the investigation and defense
of any action, claim or other matter covered by the indemnification obligations
of this Section. The Indemnified Person will have the right, but not the
obligation, to be represented in such defense by counsel of its own selection
and at its own expense. The Company will not be responsible for any attorneys’
fees or other costs incurred other than as provided herein.

 
 
CONFIDENTIAL
GE Capital Corporation
Life Science Finance   3   11/18/05

 



--------------------------------------------------------------------------------



 



Cytokinetics, Inc.
 

5.   ELECTRONIC PAYMENT SYSTEM: GE Capital’s standard payment collection method
is through an electronic payment system. An enrollment form will be provided
with Loan documentation.   6.   CONFIDENTIALITY: This proposal letter is being
provided to the Company on a confidential basis. Except as required by law, this
proposal nor its contents, nor any communications or information shared between
the parties, may be disclosed, except to individuals who are the each party’s
respective officers, employees or advisors who have a need to know of such
matters and then only on the condition that such matters remain confidential. In
addition, none of such persons shall, except as required by law, use the name
of, or refer to the other party, in any correspondence, discussions,
advertisement, press release or disclosure made in connection with the
transaction contemplated herein without the prior written consent of such other
party.   7.   EXPIRATION: This proposal shall expire on January 31, 2006, if GE
Capital has not received your acceptance hereof by such date.

 
 
CONFIDENTIAL
GE Capital Corporation
Life Science Finance   4   11/18/05

 



--------------------------------------------------------------------------------



 



Cytokinetics, Inc.
 
     This proposal expresses GE Capital’s willingness to seek internal approval
for the transaction contemplated herein. By signing and returning this letter
both parties acknowledge that: The above proposed terms and conditions do not
constitute a commitment by GE Capital, (ii) GE Capital’s senior management may
seek changes to the above terms and conditions, and (iii) GE Capital may decline
further consideration of this transaction at any point in the approval process.
GE Capital’s agreement to fund the proposed transaction remains subject to and
would be preceded by completion of a legal and business due diligence, as well
as collateral and credit review and analysis, all with results satisfactory to
GE Capital and the closing of and initial funding under such transaction would
be conditioned upon the prior execution and delivery of final legal
documentation and all conditions precedent acceptable to GE Capital and its
counsel and no Material Adverse Change as defined in Amendment NO.1 to the MSA
dated January 1, 2005. For transactions that contemplate more that one funding,
GE Capital’s obligation to make each such subsequent funding would be subject to
confirmation that no Material Adverse Change has occurred.
PROPOSAL ACCEPTED BY:
Cytokinetics, Inc.

         
Name:
  /s/ Sharon Surrey-Barbari    
 
       

         
Title:
  SVP Finance: CFO    
 
       

         
Date:
  1 • 18 • 06    
 
       

         
Federal Tax ID#:
  94-3291317    
 
       

         
Email:
  sbarbari@cytokinetics.com    
 
       

Approved
Legal
MW
1/18/06
 
 
CONFIDENTIAL
GE Capital Corporation
Life Science Finance   5   11/18/05

 